 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   WAYNE WILLIAM WOFFORD,              )                 Case No. 2:19-CV-00792-WBS-DMC
                                         )
11         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to November 25, 2019, for Plaintiff to file his Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's first request for an extension. It is requested due to a
21
     backlog in Plaintiff’s counsel’s workload.
22

23

24

25

26

27

28

     Wofford v. Saul                 Stipulation and Proposed Order E.D. Cal. 2:19-cv-00792-WBS-DMC
 1          The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
 2

 3
                                                 Respectfully submitted,
 4

 5

 6
     Date: October 23, 2019                      JACQUELINE A. FORSLUND
                                                 Attorney at Law
 7

 8                                               /s/Jacqueline A. Forslund
 9
                                                 JACQUELINE A. FORSLUND

10                                               Attorney for Plaintiff

11

12
     Date: October 23, 2019                      MCGREGOR W. SCOTT
13                                               United States Attorney
                                                 DEBORAH STACHEL
14                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
15

16                                               /s/Daniel P. Talbert
                                                 DANIEL P. TALBERT
17                                               Special Assistant United States Attorney
                                                 *By email authorization
18

19                                               Attorney for Defendant

20
                                                   ORDER
21

22   APPROVED AND SO ORDERED

23
     Dated: October 24, 2019
24                                                     ____________________________________
                                                       DENNIS M. COTA
25                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28

     Wofford v. Saul               Stipulation and Proposed Order E.D. Cal. 2:19-cv-00792-WBS-DMC
